TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2013



                                     NO. 03-12-00526-CR


                               Kenneth Ray Johnson, Appellant

                                                v.

                                 The State of Texas, Appellee




            APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.